 Case 2:19-cv-00596-RAJ-LRL Document 1 Filed 11/05/19 Page 1 of 5 PageID# 1




               IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF VIRGINIA
                                NORFOLK DIVISION


Danita Vaughan,                              Case No.: 2:19-cv-00596

               Plaintiff,

      vs.                                    COMPLAINT

Account Control Technology, Inc.
a foreign corporation,                       JURY TRIAL DEMAND

               Defendant.




      NOW COMES THE PLAINTIFF, DANITA VAUGHAN, BY AND

THROUGH COUNSEL, Matthew J. Yao, and for her Complaint against the

Defendant, pleads as follows:

                                 JURISDICTION

   1. This court has jurisdiction under the Fair Debt Collection Practices Act

      (“FDCPA”), 15 U.S.C. §1692k(d) and 28 U.S.C. §§1331,1337.


                                       VENUE

   2. The transactions and occurrences which give rise to this action occurred in

      the City of Suffolk, Virginia.

   3. Venue is proper in the Eastern District of Virginia, Norfolk Division.
Case 2:19-cv-00596-RAJ-LRL Document 1 Filed 11/05/19 Page 2 of 5 PageID# 2




                                       PARTIES

 4. Plaintiff is a natural person residing in the City of Suffolk, Virginia.

 5. The Defendant to this lawsuit is Account Control Technology, Inc., which is

    a foreign corporation that conducts business in the State of Virginia.

                        GENERAL ALLEGATIONS

 6. Defendant is attempting to collect a consumer type debt allegedly owed by

    Plaintiff to Northcentral University in the amount of $771.00 (“the alleged

    Debt”).

 7. Plaintiff disputes the alleged Debt.

 8. On March 13, 2019, Plaintiff obtained her Equifax credit disclosure and

    noticed Defendant reporting the alleged Debt.

 9. On or about May 15, 2019, Plaintiff sent Defendant a letter disputing the

    alleged Debt.

 10.On July 22, 2019, US Department of Education obtained Plaintiff’s Equifax

    credit file.

 11.On August 5, 2019, a prospective lender, Curo Management, LLC, obtained

    Plaintiff’s Equifax credit file.

 12.On August 6, 2019, Plaintiff obtained her Equifax credit disclosure, which

    showed that Defendant failed or refused to flag the account reflected by the

    alleged Debt as disputed, in violation of the FDCPA.
Case 2:19-cv-00596-RAJ-LRL Document 1 Filed 11/05/19 Page 3 of 5 PageID# 3




 13.In the credit reporting industry, data furnishers, such as the Defendant,

    communicate electronically with the credit bureaus.

 14.Defendant had more than ample time to instruct Experian, Equifax, and

    Trans Union to flag its tradeline as Disputed.

 15.Defendant’s inaction to have its tradeline on Plaintiff’s credit reports flagged

    as disputed was either negligent or willful.

 16.Plaintiff suffered pecuniary and emotional damages as a result of

    Defendant’s actions. Her credit report continues to be damaged due to the

    Defendant’s failure to properly report the associated trade line.

                               VIOLATION OF

          THE FAIR DEBT COLLECTION PRACTICES ACT

 17.Plaintiff reincorporates the preceding allegations by reference.

 18.At all relevant times, Defendant, in the ordinary course of its business,

    regularly engaged in the practice of collecting debts on behalf of other

    individuals or entities.

 19.Plaintiff is a "consumer" for purposes of the FDCPA, and the account at

    issue in this case is a consumer debt.

 20.Defendant is a "debt collector" under the Fair Debt Collection Practices Act

    ("FDCPA"), 15 U.S.C. §1692a(6).
 Case 2:19-cv-00596-RAJ-LRL Document 1 Filed 11/05/19 Page 4 of 5 PageID# 4




   21.Defendant's foregoing acts in attempting to collect this alleged debt violated

      the following provisions of the FDCPA:

         a. 15 U.S.C. §1692e(8) by communicating to any person credit

             information which is known to be false or which should be known to

             be false, including failure to report a disputed debt as disputed.

   22.To date, and a direct and proximate cause of the Defendant’s failure to honor

      its statutory obligations under the FDCPA, the Plaintiff has continued to

      suffer from a degraded credit report and credit score.

   23.Plaintiff has suffered economic, emotional, general, and statutory damages

      as a result of these violations of the FDCPA.



      WHEREFORE, PLAINTIFF PRAYS that this court grant her a judgment

against Defendant for actual damages, costs, interest, and attorneys’ fees.

                     DEMAND FOR JUDGMENT RELIEF

   Accordingly, Plaintiff requests that the Court grant her the following relief

against the Defendant:

   a. Actual damages;

   b. Statutory damages;

   c. Statutory costs and attorneys’ fees; and
 Case 2:19-cv-00596-RAJ-LRL Document 1 Filed 11/05/19 Page 5 of 5 PageID# 5




  d. Exemplary and Punitive Damages for Defendant’s willful violation of the

     Fair Debt Collection Practices Act.



                               JURY DEMAND

     Plaintiff hereby demands a trial by Jury.



DATED: November 5, 2019              Respectfully submitted,

                                     /s/ Matthew J. Yao
                                     Matthew J. Yao
                                     Woehrle Dahlberg Jones Yao, PLLC
                                     VSB #81106
                                     10615 Judicial Drive, Suite 102
                                     Fairfax, VA 22030
                                     Telephone: (703) 828-5299
                                     Facsimile: (888) 618-8954
                                     Email: myao@lawfirmvirginia.com
                                     Counsel for Plaintiff, Danita Vaughan
